         Case 1:19-cv-09689-MKV Document 32 Filed 04/19/21 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 
 BRETT WHEELER,

                                 Plaintiff,

                     -against-                                  19-cv-9689-MKV

 CAPT. HARPER, 1159 Badge; C.O. HARPER,                       ORDER OF SERVICE
 1195 Badge; and C.O. GONZALEZ, 8475
 Badge,

                                 Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this Order. The Court requests that Captain Dymita Harper,

Shield No. 1159; Correction Officer Justin Gonzalez, Shield No. 8465; and Correction Officer

Jasmine Roberts, Shield No. 1195; waive service of summons.



SO ORDERED.

                                                  _________________________________
                                                  _ ______
                                                  __    ____________
                                                                   _______
                                                                   __   ____
                                                                           ____
                                                                             _ ______
                                                                                  _____
                                                                                   ____
                                                                                      ___
Date: April 19, 2021                              MARY YKKAY
                                                           AY VYSKOCIL
                                                               VYS
                                                                 YSK
                                                                 YS  KOCIIL
      New York, NY                                United States
                                                          t tes District
                                                         Sta       strict Judge
                                                                Diist
